Title: To Benjamin Franklin from Arthur Lee, 16 March 1779
From: Lee, Arthur
To: Franklin, Benjamin



Sir/
Paris March 16th. 1779
I had the honor of receiving yours of the 13th. touching my endorsement on your Nephew’s Accounts.
When Mr. Bondfield’s Accounts were sent to the Commissioners I examind them with the Vouchers & endorsd upon them the observations which occurrd to me. I compard M. Schweighauser’s Accounts with the original Vouchers & Receits which lay two months at Passy & were then returnd to him as he desird. In these Accounts I found no Errors. Upon M. Montieu’s giving in his demand, I objectd his not having producd a receit from our Agent to vouch the delivery of the Articles for which he demanded payment. It was agreed that this was proper, & he promisd to produce such a receit. What he some time afterwards sent us as such was dated a year after the alledgd delivery of the Goods, was in the form of a Letter from Mr. Williams & conceivd in such terms as coud neither satisfy us that the things chargd had been recievd nor render your nephew responsible for them to the Public. I gave in my objection to this as unsatisfactory.
Upon examining the first accounts given in by your Nephew, which was six months after the goods had been shipt, I found a darkness & inaccuracy which I had never seen in Accounts before, & that they were not accompanied with either Bills of Loading, or reciets to elucidate & support them. I stated my objections in writing. The Answers neither informd nor satisfyd me. It appears too that you—yourself, Sir, was convinc’d that these Accounts, as they stood coud not be passt, because tho you agreed to pay him the ballance he demanded, you stated in the order, that this payment was not to be considerd as any approbation of his Accounts, nor prevent Mr. Williams from being accountable to Congress, or the Commissioners for the expenditure of the Sums entrusted to him. His Accounts from the first Livre he receivd to the last, which as far as I can trust my memory exceeds a million, & the time is more than two years, remain in the same unsettled State.
When your Nephew sent us his 2d. Account which was in Sepr. or Ocr. last I examind it also, & reported my opinion endorsd on the Account itself, on purpose that you might not examine it without seeing my observations. The Account so endorsd, I returnd immediately to Passy. It is therefore singularly unfortunate that you shoud not have seen this endorsment, in the course of near six months, ’till lately & by accident, as you inform me, & that I shoud have incurrd some degree of your censure as not having— “shewn it to you when made, & there by occasioning the matter to have been so long neglected.”
In all this, Sir, I acted equally to all, from the irresistible motives of duty to the Public as a Commissioner; & have been unhappy enough to have seen it taken up personally, & subject me to the greatest ill-will & abuse. You must there fore excuse me, Sir, now that it is no longer my indispensible duty, from concerning myself with a business which is in much abler hands. If Congress shoud call upon me for farther reasons than those I have already given, it will then be my duty to act & I will obey— But as this has been made a personal matter, I shall expect, as an act of justice, to have a Copy of your Nephew’s Accounts, as settled by the impartial persons, to whom you do me the favor to inform me, you mean to refer them.
The Honble. Dr. B. Franklin M. Plenipote.


Notation: L’orient 15th May 1780 Examined with the Letter book & found to be a true copy
John G FrazerJoseph Brown Jun

